DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
 
Response to Arguments
Applicant's arguments (“REMARKS”) filed July 5, 2022 have been fully considered, and they are persuasive.
Claims 1-4, 8, and 10 were amended. Claims 5-7 were canceled. Claims 11-14 were added.
Applicant’s argues, on pp. 7-9 of the REMARKS, that the cited prior arts (Paxton, Liebl, and Rodriguez) in the previous Office Action’s 103 rejection does not disclose or suggest the features of claim 1 as presented. After further consideration of Paxton, Liebl, and Rodriguez in view of the Applicant’s arguments, the rejection under 35 U.S.C. § 103 has been withdrawn.

Allowable Subject Matter
Claims 1-4, 8, and 10-14 are allowed.
The prior arts of record do not disclose generating a “Turing score” from “one or more messages comprising at least a first signed message received by the first device from a second device, the at least a first signed message being signed using a first private key associated with the second device, the one or more messages further comprising at least a second signed message received by the first device from a third device, the at least a second signed message being signed using a second private key associated with the third device, the second device and the third device being different devices than the first device, wherein possession of the at least a first signed message and the at least a second signed message by the first device provides an indication of a relative likelihood that the user of the first device is a human user,” as recited in amended claim 1. Therefore, the claimed invention is allowable over the prior arts of record.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found in the Specifications of the instant application. Clearly, almost all the general terms in the claims may have multiple meanings. So, where a claim term is "susceptible to various meanings...the inventor's lexicography must prevail..." Id. Using these definitions for the claims, the claimed invention was not reasonable found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0161490: One or more user responses are received from a user device in response to a verification (CAPTCHA) challenge(s). The responses are used to determine a risk assessment score that corresponds to a measure of likelihood that the user/user device is an illegitimate human user. See [0019]-[0021].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        8-16-2022